DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 comprising claims 1 – 7 in the reply filed on 8/29/2022 is acknowledged. Claims 1 – 11 have been rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
1. Regarding claim 1, it is unclear as to if the elastomeric polymer in line 4 is the same as, or different from, the first layer made of polymer material recited in line 5. Similarly, for claim 11, it is unclear as to if the elastomeric polymer in line 4 is the same as, or different from, the first layer made of polymer material recited in line 5.
2. Regarding claim 1, it is unclear as to if the polymer material in line 8 is the same as, or different from the elastomeric polymer in line 4. Similarly, for claim 11, it is unclear as to if the elastomeric polymer in line 4 is the same as, or different from, the second layer of polymer material recited in line 8.
3. Regarding claim 1, this claim recites that “microchannels” are formed. However, this claim recites “parallel independent channels” in line 6. It is unclear if the microchannels and channels are the same or different.
Claim 1 recites the limitation "the second electrode layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first electrode layer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the one or more independent channels" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the coated substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the molten fusible alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the molten FA" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the one or more electrode channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the sacrificial second layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 – 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Orwar et al. (US 2014/0147930 A1) teach a method for fabricating a microfluidic device comprising the steps of: coating a negative photoresist on a substrate (paragraphs [0105] – [0112]); casting of an elastomeric polymer to form microchannels (paragraphs [0105] – [0112]); and introducing a molten fusible alloy (FA) into a first layer made of a polymer material and comprising one or more parallel independent channels for corresponding one or more electrodes (paragraph [0103]), wherein the one or more independent channels converge at a detection point (e.g., wells connected to the microchannels can contain integrated electrodes for enabling electrochemical detection; paragraphs [0011] – [0015] and [0095]). 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests the method further comprising the steps of:
placing the first layer from over a second layer made of the polymer material, wherein the second electrode layer is un-patterned and is a sacrificial layer;
fusing the first layer and the second layer with heat such that there are no air bubbles between the first electrode layer and second electrode layer; and
placing a third layer comprising a flow channel under the first layer such that the flow channel runs orthogonal to the one or more independent channels on the first electrode layer,
Regarding claim 11, the cited prior art neither teaches nor fairly suggests a microfluidic device fabricated by a method, said method further comprising the steps of:
placing the first layer from over a second layer made of the polymer material, wherein the second electrode layer is un-patterned and is a sacrificial layer;
fusing the first layer and the second layer with heat such that there are no air bubbles between the first electrode layer and second electrode layer; and
placing a third layer comprising a flow channel under the first layer such that the flow channel runs orthogonal to the one or more independent channels on the first electrode layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796